                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF KENTUCKY
                             SOUTHERN DIVISION
                                 PIKEVILLE

UNITED STATES OF AMERICA,                              CRIMINAL NO. 7:19-03-KKC
       Plaintiff,

V.                                                                  ORDER

ERNEST B. RAY
       Defendant.




     This matter was referred to the Magistrate Judge for the purposes of conducting

rearraignment proceedings for the above defendant. The Magistrate Judge has filed a

recommendation that the Court accept the defendant's guilty plea and that the defendant be

adjudged guilty of counts 1, 2, 3, 4, and 5 of the indictment. No objections have been filed and,

having reviewed the record, the Court finds that the Magistrate Judge satisfied all requirements

of Federal Rule of Criminal Procedure 11 and the United States Constitution. Accordingly, the

Court hereby adopts the Magistrate Judge’s Recommendation and accepts the defendant's plea of

guilty and enters a finding of guilty for this defendant as to counts 1, 2, 3, 4, and 5 of the

indictment.

     Dated July 24, 2019
